DETAILED ACTION

This office action is a response to the amendment filed on 4/22/2021. Claims 1-8 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 4/22/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a terminal apparatus for controlling wireless connection between a multi-function device and an access point over wireless network. The terminal establishes a connection with the device using a first wireless communication scheme. Setting information required for establishing a second connection using a second wireless scheme is received through an entry screen. The first wireless connection is broken during the displaying of the entry screen and before receiving the setting information; and the first connection is re-established after receiving the setting information. 
The closest prior art include Lee et al. (US 2015/0186082), Dragomir et al. (US 2016/0295352), and Yamada (US 2016/0004489). 
Lee discloses a communication system where a terminal device may be connected to a printer device using Bluetooth connection; may display a list of access point and receive wireless setting 
Dragomir discloses a method for multiple connection management where a connection may be disconnected/reestablished between Bluetooth devices based on an event. However, the disconnection in Dragomir does not occur at a specific time (before receiving setting information). 
Yamada discloses a system where a device connects to a first network, and a terminal configures connection settings related to the first network in the device. The terminal may validate the network, get communication settings and may select the network for the device to join. However, Yamada does not disclose that the first connection is broken before receiving setting information. 
Thus, prior art on record does not disclose the claimed features of breaking the connection of the first wireless communication between the terminal and the device when entry screen is displayed and before receiving the setting information; and re-establishing the first wireless communication after receiving the setting information.
Claims 1, 7, 8 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of during the displaying of the entry screen, and before receiving the setting information through the entry screen, the processor breaks the connection of the first wireless communication between the first wireless communication circuit and the device, and after receiving the setting information through the entry screen, the processor re-establishes the connection of the first wireless communication between the first wireless communication circuit and the device, and sends the received setting information to the device via the re-established connection of the first wireless communication; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414